





AGILITY LEASE FUND-III, LLC

 




MASTER LEASE AGREEMENT #33-130




THIS MASTER LEASE AGREEMENT (this "Lease") is made as of October 1, 2013 between
Agility Lease Fund-III, LLC ("Lessor") and IceWEB, Inc. ("Lessee"), a
corporation under the laws of Delaware.

Lessee desires to lease from Lessor the equipment and other property (the
"Equipment") described in each Equipment Schedule executed pursuant to this
Lease (each, a "Schedule”) incorporating by reference the terms and conditions
of this Lease (the term "Lease" shall also include any riders (“Riders”) to this
Lease entered into with respect to such Schedule).  Certain definitions and
construction of certain of the terms used in this Lease are provided in Section
19 hereof.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Lease agree as follows:



1.

AGREEMENT TO LEASE; TERM.  This Lease is effective as of the date specified
above.  By entering into a Schedule, Lessor leases the Equipment described
therein to Lessee, and Lessee leases such Equipment from Lessor, in each case,
subject to the terms and conditions in this Lease and such Schedule and all of
the other documents and agreements executed in connection herewith
(collectively, the "Lease Documents").  Each Schedule, incorporating the terms
and conditions of this Lease, will constitute a separate instrument of lease.
 The term of lease with respect to each item of Equipment leased under a
Schedule shall commence on the date of execution of such Schedule and continue
for the term provided in that Schedule.



2.

RENT.  Lessee shall pay Lessor (a) the rental installments ("Basic Rent") as and
when specified in each Schedule, without demand, and (b) all of the other
amounts payable in accordance with this Lease, such Schedule and/or any of the
other Lease Documents ("Other Payments", and together with the Basic Rent,
collectively, the "Rent").  Upon Lessee's execution thereof, the related
Schedule shall constitute a non-cancelable net lease, and Lessee's obligation to
pay Rent, and otherwise to perform its obligations under or with respect to such
Schedule and all of the other Lease Documents, are and shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including any right of setoff, counterclaim, recoupment, deduction, defense or
other right which Lessee may have against Lessor, the manufacturer or vendor of
the Equipment (the "Suppliers"), or anyone else, for any reason whatsoever
(each, an "Abatement").  Lessee agrees that all Rent shall be paid in accordance
with Lessor's or Assignee's written direction.  Time is of the essence.  If
Lessee fails to pay any rent or any other sum to be paid by Lessee to Lessor
hereunder within ten (10) days after the due date thereof, Lessee will pay
Lessor (a) a late charge of ten percent (10%) of the amount, (b) Lessor’s
collection costs paid third parties relevant to the collection thereof and (c)
Lessor’s standard returned check charge, if relevant.



3.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE.  Lessee represents,
warrants and agrees that, as of the effective date of this Lease and of each
Schedule: (a) Lessee has the form of business organization indicated, and is and
will remain duly organized and existing in good standing under the laws of the
state specified under Lessee's signature and is duly qualified to do business
wherever necessary to perform its obligations under the Lease Documents,
including each jurisdiction in which the Equipment is or will be located.
 Lessee's legal name is as shown in the preamble of this Lease; and Lessee's
Federal Employer Identification Number and organizational number are as set
forth under Lessee's signature.  Within the previous six (6) years, Lessee has
not changed its name, done business under any other name, or merged or been the
surviving entity of any merger, except as disclosed to Lessor in writing.  (b)
The Lease Documents (1) have been duly authorized by all necessary action
consistent with Lessee's form of organization, (2) do not require the approval
of, or giving notice to, any governmental authority, (3) do not contravene or
constitute a default under any applicable law, Lessee's organizational
documents, or any agreement, indenture, or other instrument to which Lessee is a
party or by which it may be bound, and (4) constitute legal, valid and binding
obligations of Lessee enforceable against Lessee, in accordance with the terms
thereof.  (c) There are no pending actions or proceedings to which Lessee is a
party, and there are no other pending or threatened actions or proceedings of
which Lessee has knowledge, before any court, arbitrator or administrative
agency, which, either individually or in the aggregate, would have a Material
Adverse Effect.  As used herein, "Material Adverse Effect" shall mean (i) a
materially adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of Lessee, or (ii) a material impairment
of the ability of Lessee to perform its obligations under or remain in
compliance with such Schedule or any of the other Lease Documents.  Further,
Lessee is not in default under any financial or other material agreement that,
either individually, or in the aggregate, would have the same such effect.  (d)
All of the Equipment covered by such Schedule is located solely in the
jurisdiction(s) specified in such Schedule.  (e) Under the applicable laws of
each such jurisdiction, such Equipment consists (and shall continue to consist)
solely of personal property and not fixtures.  Such Equipment is removable from
and is not essential to the premises at which it is located.  (f) The financial
statements of Lessee (copies of which have been furnished to Lessor) have been
prepared in accordance with generally accepted accounting principles
consistently applied ("GAAP"), and fairly present Lessee's financial condition
and the results of its operations as of the date of and for the period covered
by such statements, and since the date of such statements there has been no
material adverse change in such conditions or operations.  (g) With respect to
any Collateral, Lessee has good title to, rights in, and/or power to transfer
all of the same.  (h) The Supplier is not an affiliate of Lessee.  (i) The
Supply Contract (as such term is hereinafter defined) represents an arms' length
transaction and the purchase price for the Equipment specified therein is the
amount obtainable in an arms' length transaction between a willing and informed
buyer and a willing and informed seller under no compulsion to sell.




4.     FURTHER ASSURANCES AND OTHER COVENANTS.  Lessee agrees as follows:  (a)
Lessee will furnish Lessor with (1) Lessee's balance sheet, statement of income
and statement of retained earnings, prepared in accordance with GAAP, certified
by a recognized firm of certified public accountants, within ninety (90) days of
the close of each fiscal year of Lessee, (2) Lessee's quarterly financial report
certified by the chief financial officer of Lessee, within sixty (60) days of
the close of each fiscal quarter of Lessee, (3) all of Lessee's Forms 10-K and
10-Q, if any, filed with the Securities and Exchange Commission ("SEC") as and
when filed (by furnishing these SEC forms), (4) a complete and accurate listing
of all Equipment which includes its then current location within thirty (30)
days of request by Lessor and (5) a complete and accurate performance report
within thirty (30) days of the end of each fiscal quarter of the Lessee, in the
form provided by the company (the “Performance Report”), (6) within thirty (30)
days of the end of each fiscal quarter of Lessee, copies of all bank statements
for all of Lessee’s bank accounts and (7) if requested by Lessor as a condition
to the lease of the Equipment, Lessee will, until such time as all sums payable
by Lessee to Lessor pursuant to this Lease and the Schedules have been paid in
full, maintain a blocked account under terms acceptable to Lessor and cause the
proceeds of the Equipment to be deposited in such account    (b) Lessee shall
obtain and deliver to Lessor and/or promptly execute or otherwise authenticate
any documents, filings, waivers (including any landlord and mortgagee waivers),
releases and other records, and will take such further action as Lessor may
reasonably request in furtherance of Lessor's rights under any of the Lease
Documents.  Lessee irrevocably authorizes Lessor to file UCC financing
statements ("UCCs"), and other filings with respect to the Equipment or any
Collateral.  Without Lessor's prior written consent, Lessee agrees not to file
any corrective or termination statements or partial releases with respect to any
UCCs filed by Lessor pursuant to this Lease.  (c) Lessee shall provide written
notice to Lessor: (1) thirty (30) days prior to any change in Lessee's name or
jurisdiction or form of organization; (2) promptly upon the occurrence of any
Event of Default (as defined in Section 15) or event which, with the lapse of
time or the giving of notice, or both, would become an Event of Default (a
"Default"); and (3) promptly upon Lessee becoming aware of any alleged violation
of applicable law relating to the Equipment or this Lease. (d) If requested by
Lessor, Lessee shall within ten (10) days of the date of such request, affix
tags, decals or plates to the Equipment indicating Lessor’s ownership of the
Equipment, which type of tag, decal or plate and location may be specified by
Lessor, and Lessee shall not permit the removal or concealment thereof.



5.

CONDITIONS PRECEDENT.  Lessor's agreement to purchase and lease any Equipment
under a Schedule, is conditioned upon Lessor's determination that all of the
following have been satisfied: (a) Lessor having received the following, in form
and substance reasonably satisfactory to Lessor: (1) evidence as to due
compliance with the insurance provisions of Section 11; (2) if requested, lien
searches in the jurisdiction of Lessee's organization, and wherever else Lessor
deems appropriate; (3) UCCs, real property waivers and all other filings
required by Lessor; (4) a certificate of an appropriate Officer of Lessee
certifying:  (A) resolutions duly authorizing the transactions contemplated in
the applicable Lease Documents, and (B) the incumbency and signature of the
officers of Lessee authorized to execute such documents; (5) if requested by
Lessor, an opinion of counsel for Lessee as to each of the matters set forth in
sub-parts (a) through (c) of Section 3; (6) the only manually executed original
of the Schedule, and counterpart originals of all other Lease Documents; (7) all
purchase documents pertaining to the Equipment (collectively, the "Supply
Contract"); (8) if requested by Lessor, good standing certificates from the
jurisdiction of Lessee's organization and the location of the Equipment, and
evidence of Lessee's organizational number; and (9) such other documents,
agreements, instruments, certificates, opinions, and assurances, as Lessor
reasonably may require.  (b) All representations and warranties provided by
Lessee in favor of Lessor in any of the Lease Documents shall be true and
correct on the effective date of the related Schedule (Lessee's execution and
delivery of the Schedule shall constitute Lessee's acknowledgment of the same).
 (c) There shall be no Default or Event of Default under the Schedule or any
other Lease Documents.  (d) The Equipment shall have been delivered to and
accepted by Lessee, as evidenced by the Schedule, and shall be in the condition
and repair required hereby; and on the effective date of such Schedule Lessor
shall have received good title to the Equipment described therein, free and
clear of any claims, liens, attachments, rights of others and legal processes
("Liens").



6.

ACCEPTANCE UNDER LEASE.  Lessor hereby appoints Lessee as Lessor's agent for the
sole purpose of accepting delivery of the Equipment from the Supplier.  Upon
delivery, Lessee shall inspect and, if conforming to the condition required by
the applicable Supply Contract, accept the Equipment and execute and deliver to
Lessor a Schedule describing such Equipment.  The Schedule will evidence
Lessee's unconditional and irrevocable acceptance under the Schedule of the
Equipment described therein.  However, if Lessee fails to accept delivery of any
item of the Equipment, or accepts such Equipment but fails to satisfy any or all
of the other conditions set forth in Section 5, Lessor shall have no obligation
to purchase or lease such Equipment.  In such event, Lessor's rights shall
include, among other things, the right to demand that Lessee (a) fully assume
all obligations as purchaser of the Equipment, with the effect of causing Lessor
to be released from any liability relating thereto, (b) immediately remit to
Lessor an amount sufficient to reimburse it for all advance payments, costs,
taxes or other charges paid or incurred with respect to the Equipment (including
any of such amounts paid by Lessor to Supplier under the Supply Contract or as a
reimbursement to Lessee), together with interest at the lessor of Eighteen
percent (18%) or the maximum amount permitted by law, the “Late Charge Rate”
 accruing from the date or dates such amounts were paid by Lessor until
indefeasibly repaid by Lessee in full, and (c) take all other actions necessary
to accomplish such assumption.



7.

USE AND MAINTENANCE.  (a) Lessee shall (1) use the Equipment solely in the
continental United States and in the conduct of it business, for the purpose for
which the Equipment was designed, in a careful and proper manner, and shall not
permanently discontinue use of the Equipment; (2) operate, maintain, service and
repair the Equipment, and maintain all records and other materials relating
thereto, (A) in accordance and consistent with (i) the Supplier's
recommendations and all maintenance and operating manuals or service agreements,
whenever furnished or entered into, including any subsequent amendments or
replacements thereof, issued by the Supplier or service provider, (ii) the
requirements of all applicable insurance policies, (iii) the Supply Contract, so
as to preserve all of Lessee's and Lessor's rights thereunder, including all
rights to any warranties, indemnities or other rights or remedies, (iv) all
applicable laws, and (v) the prudent practice of other similar companies in the
same business as Lessee, but in any event, to no lesser standard than that
employed by Lessee for comparable equipment owned by or leased by it; and (B)
without limiting the foregoing, so as to cause the Equipment to be in good
repair and operating condition and in at least the same condition as when
delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee's full compliance with the terms hereof; (3) provide written
notice to Lessor not less than thirty (30) days after any change of the location
of any Equipment (or the location of the principal garage of any Equipment, to
the extent that such Equipment is mobile equipment) as specified in the
Equipment schedule; and  (4) not attach or incorporate the Equipment to or in
any other property in such a manner that the Equipment may be deemed to have
become an accession to or a part of such other property.  (b) Within a
reasonable time, Lessee will replace any parts of the Equipment which become
worn out, lost, destroyed, or damaged beyond repair or otherwise unfit for use,
by new or reconditioned replacement parts which are free and clear of all Liens
and have a value, utility and remaining useful life at least equal to the parts
replaced (assuming that they were in the condition required by this Lease).  Any
modification or addition to the Equipment that is required by this Lease shall
be made by Lessee.  Title to all such parts, modifications and additions to the
Equipment immediately shall vest in Lessor, without any further action by Lessor
or any other person, and they shall be deemed incorporated in the Equipment for
all purposes of the related Schedule.  Unless replaced in accordance with this
Section, Lessee shall not remove any parts originally or from time to time
attached to the Equipment, if such parts are essential to the operation of the
Equipment, are required by any other provision of this Lease or cannot be
detached from the Equipment without materially interfering with the operation of
the Equipment or adversely affecting the value, utility and remaining useful
life which the Equipment would have had without the addition of such parts.
 Except as permitted in this Section, Lessee shall not make any material
alterations to the Equipment.  (c) Upon forty-eight (48) hours' notice, Lessee
shall afford Lessor and/or its designated representatives access to the premises
where the Equipment is located for the purpose of inspecting such Equipment and
all applicable maintenance or other records relating thereto at any reasonable
time during normal business hours; provided, however, if a Default or Event of
Default shall have occurred and then be continuing, no notice of any inspection
by Lessor shall be required.  If any discrepancies are found as they pertain to
the general condition of the Equipment, Lessor will communicate these
discrepancies to Lessee in writing.  Lessee shall then have thirty (30) days to
rectify these discrepancies at its sole expense.  Lessee shall pay all expenses
of inspection by Lessor's appointed representative.



8.

DISCLAIMER; QUIET ENJOYMENT.  (a) THE EQUIPMENT IS LEASED HEREUNDER "AS IS,
WHERE IS".  LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS, ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE EQUIPMENT,
INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO EACH ITEM OF
EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR
LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE), COMPLIANCE OF SUCH ITEM
WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE PROVISIONS AND
SPECIFICATIONS OF ANY PURCHASE DOCUMENT OR TO THE DESCRIPTION SET FORTH IN THE
RELATED SCHEDULE OR ANY OF THE OTHER LEASE DOCUMENTS, OR ANY INTERFERENCE OR
INFRINGEMENT (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 8(b)), OR ARISING FROM ANY
COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL LESSOR BE LIABLE, FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR FOR STRICT OR ABSOLUTE
LIABILITY IN TORT; AND LESSEE HEREBY WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE
FOREGOING.  Without limiting the foregoing, Lessor will not be responsible to
Lessee or any other person with respect to, and Lessee agrees to bear sole
responsibility for, any risk or other matter that is the subject of Lessor's
disclaimer; and Lessor's agreement to enter into this Lease and any Schedule is
in reliance upon the freedom from and complete negation of liability or
responsibility for the matters so waived or disclaimed herein or covered by the
indemnity in this Lease.  So long as no Event of Default has occurred, Lessee
may exercise Lessor's rights, if any, under any warranty with respect to the
Equipment.  Lessee's exercise of such rights shall be at its sole risk, shall
not result in any prejudice to Lessor, and may be exercised only during the term
of the related Schedule.  Lessee shall not attempt to enforce any such warranty
by legal proceeding without Lessor's prior written approval.  (b) Lessor
warrants that during the term of each Schedule, so long as no Event of Default
has occurred, Lessee's possession and use of the Equipment leased thereunder
shall not be interfered with by Lessor or anyone rightfully claiming an interest
through Lessor.  The preceding warranty is in lieu of all other warranties by
Lessor, whether written, oral or implied, with respect to this Lease or the
Equipment.  Any actual or purported breach of this warranty shall not give rise
to any Abatement, but Lessee may bring a direct cause of action against Lessor
for any actual damages directly resulting from any such breach.



9.

FEES AND TAXES.  Lessee agrees to: (a) (1) if permitted by law, file in Lessee's
own name or on Lessor's behalf, directly with all appropriate taxing authorities
all declarations, returns, inventories and other documentation with respect to
any personal property taxes (or any other taxes in the nature of or imposed in
lieu of property taxes) due or to become due with respect to the Equipment, and
if not so permitted by law, to promptly notify Lessor and provide it with all
information required in order for Lessor to timely file all such declarations,
returns, inventories, or other documentation, and (2) pay on or before the date
when due all such taxes assessed, billed or otherwise payable with respect to
the Equipment directly to the appropriate taxing authorities; (b) (1) pay when
due as requested by Lessor, and (2) defend and indemnify Lessor on a net
after-tax basis against liability for all license and/or registration fees,
assessments, and sales, use, property, excise, privilege, value added and other
taxes or other charges or fees now or hereafter imposed by any governmental body
or agency upon the Equipment or with respect to the manufacture, shipment,
purchase, ownership, delivery, installation, leasing, operation, possession,
use, return, or other disposition thereof or the Rent hereunder (other than
taxes on or measured solely by the net income of Lessor); and (c) indemnify
Lessor against any penalties, charges, interest or costs imposed with respect to
any items referred to in clauses (a) and (b) above (the items referred to as
clauses (a), (b), and (c) above being referred to herein as "Impositions").  Any
Impositions which are not paid when due and which are paid by Lessor shall, at
Lessor's option, become immediately due from Lessee to Lessor.



10.

TITLE; GRANTING CLAUSE.  (a) Lessee and Lessor intend that: (1) each Schedule,
incorporating by reference the terms of this Lease, constitutes a true "lease"
and a "finance lease" as such terms are defined in Article 2A of the UCC and not
a sale or retention of a security interest; and (2) Lessor is and shall remain
the owner of each item of Equipment (unless sold by Lessor pursuant to any Lease
Document), and Lessee shall not acquire any right, title or interest in or to
such Equipment except the right to use it in accordance with the terms of the
related Schedule.  (b) In order to secure the prompt payment of the Rent and all
of the other amounts from time to time outstanding with respect hereto and to
each Schedule, and the performance and observance by Lessee of all of the
provisions hereof and thereof and of all of the other Lease Documents, Lessee
hereby collaterally assigns, grants, and conveys to Lessor, a security interest
in and lien on all of Lessee's right, title and interest in and to all of the
following (whether now existing or hereafter created, and including any other
collateral described on any Rider hereto (the "Collateral"):  (1) if contrary to
the parties' intentions a court determines that such Schedule is not a true
"lease" under the UCC, the Equipment described in such Schedule or otherwise
covered thereby (including all inventory, fixtures or other property comprising
the Equipment), together with all related software (embedded therein or
otherwise) and general intangibles, all additions, attachments, accessories and
accessions thereto whether or not furnished by the Supplier; (2) all subleases,
chattel paper, accounts, security deposits, and general intangibles relating
thereto, and any and all substitutions, replacements or exchanges for any such
item of Equipment or other collateral, in each such case in which Lessee shall
from time to time acquire an interest; and (3) any and all insurance and/or
other proceeds of the property and other collateral in and against which a
security interest is granted hereunder; and (4) all of Lessee’s accounts,
accounts receivable, instruments, documents, contract rights, chattel paper,
inventory, equipment, money deposit accounts, insurance policies, reserves,
reserve accounts, general intangibles and proceeds thereof presently existing or
hereafter arising, now owned or hereafter acquired by Lessee; all goods and
inventory relating hereto in all stages of manufacture, process or production;
all books and records pertaining to accounts; and proceeds of the foregoing
property.  Lessee authorizes Lessor to file all documents it deems necessary to
perfect its interest in the above-referenced security pursuant to the Code. (b) 
If an Event of Default occurs with respect to any Schedule, (1) if Lessor
recovers the Equipment and disposes of it by a lease or elects not to dispose of
the Equipment after recovery, upon demand, Lessee shall pay to Lessor an amount
equal to the sum of (A) any accrued and unpaid Rent as of the date Lessor
recovers possession of the Equipment, plus (B) The collateral assignment,
security interest and lien granted herein shall survive the termination,
cancellation or expiration of each Schedule until such time as Lessee's
obligations thereunder and under the other Lease Documents are fully and
indefeasibly discharged.  (c) If contrary to the parties' intentions a court
determines that any Schedule is not a true "lease", the parties agree that in
such event Lessee agrees that: (1) with respect to the Equipment, in addition to
all of the other rights and remedies available to Lessor hereunder upon the
occurrence of a Default, Lessor shall have all of the rights and remedies of a
first priority secured party under the UCC; and (2) any obligation to pay Basic
Rent or any Other Payment, to the extent constituting the payment of interest,
shall be at an interest rate that is equal to the lesser of the maximum lawful
rate permitted by applicable law or the effective interest rate used by Lessor
in calculating such amounts.



11.

 INSURANCE.  Upon acceptance under a Schedule and continuing until the Equipment
is returned to Lessor in accordance with this Lease, Lessee shall maintain with
an insurer acceptable to Lessor (the “Insurer”) all-risk insurance coverage with
respect to the Equipment insuring against, among other things: (a) any casualty
to the Equipment (or any portion thereof), including loss or damage due to fire
and the risks normally included in extended coverage, malicious mischief and
vandalism, for not less than the full replacement value of the Equipment; and
(b) any commercial liability arising in connection with the Equipment, including
both bodily injury and property damage with a combined single limit per
occurrence of not less than $1,000,000; having a deductible reasonably
satisfactory to Lessor.  The required insurance policies (including
endorsements) shall, (i) be endorsed to name Lessor as an additional insured
(but without responsibility for premiums), (ii) provide that any amount payable
under the required casualty coverage shall be paid directly to Lessor as sole
loss payee, (iii) provide for thirty (30) days' written notice by such insurer
of cancellation, material change, or non-renewal.  Lessee hereby requests and
authorizes Lessor, at Lessor’s option and without obligation to do so, to place
and pay for insurance on the Equipment upon Lessee’s failure, after having been
requested to do so, to provide insurance satisfactory to Lessor and to pay the
premium either for such insurance or for similar insurance protecting Lessor
only.  The cost of providing such insurance shall become immediately due from
Lessee to Lessor.  The policies therefor shall be held by Lessor until this
Lease is fully performed by Lessee.  Lessee agrees to reimburse Lessor on demand
for any payments or expenses incurred by Lessor pursuant to the foregoing
authorization, together with interest thereon from the disbursement date until
paid at the Late Charge Rate.  In the event of a loss, Lessee agrees that Lessor
may collect the proceeds from such insurance and apply the proceeds against
Lessee’s obligations under this Lease.  In the event of any default hereunder,
Lessor is authorized to cancel any insurance and credit any premium refund
against any unpaid amounts due from Lessee under this Lease.



12.

LOSS AND DAMAGE.  (a) At all times until the Equipment is returned to Lessor in
accordance with this Lease, Lessee shall bear the risk of loss, theft,
confiscation, taking, unavailability, damage or partial destruction of the
Equipment and shall not be released from its obligations under any Schedule or
other Lease Document in any such event.  (b) Lessee shall provide prompt written
notice to Lessor of any Total Loss or any material damage to the Equipment.  Any
such notice must be provided together with any damage reports provided to any
governmental authority, the Insurer or Supplier, and any documents pertaining to
the repair of such damage, including copies of work orders, and all invoices for
related charges.  (c) Without limiting any other provision hereof, Lessee shall
repair all damage to any item of Equipment from any and all causes, other than a
Total Loss, so as to cause it to be in the condition and repair required by this
Lease.  (d) A "Total Loss" shall be deemed to have occurred to an item of
Equipment (the "Lost Equipment"), upon: (1) the actual or constructive total
loss of any item of the Equipment, (2) the loss, disappearance, theft or
destruction of any item of the Equipment, or damage to any item of the Equipment
that is uneconomical to repair or renders it unfit for normal use, or (3) the
condemnation, confiscation, requisition, seizure, forfeiture or other taking of
title to or use of any item of the Equipment or the imposition of any Lien
thereon by any governmental authority. (e) Lessor shall be under no duty to
Lessee to pursue any claim against any person in connection with a Total Loss or
other loss or damage.  (f) If Lessor receives a payment under an insurance
policy required under this Lease in connection with any Total Loss or other loss
of or damage to an item of Equipment, and such payment is both unconditional and
indefeasible, then provided Lessee shall have complied with the applicable
provisions of this Section, Lessor shall either (1) credit such proceeds against
any amounts owed by Lessee pursuant to Section 12(a), or (2) if received with
respect to repairs to be made pursuant to Section 12(c), remit such proceeds to
Lessee up to an amount equal to the amount of the costs of repair.



13.

PURCHASE/REDELIVERY.  (a)  Upon the expiration of the term of a Schedule, Lessee
shall either (i) return the Equipment to Lessor free and clear of all Liens
whatsoever, to such place(s) within the continental United States as Lessor
shall specify or (ii) purchase the Equipment pursuant to the provisions of the
Schedule.  Lessor shall also be entitled to exercise any Put Option granted to
Lessor in the Schedule.

(b)  In the event Lessee returns the Equipment, Lessee shall provide, at its
expense, transit insurance for the redelivery period in an amount equal to the
replacement value of the Equipment and Lessor shall be named as the loss payee
on all such policies of insurance.  Lessee shall cause: (1) the Supplier's
representative or other qualified person acceptable to Lessor (the "Designated
Person") to de-install the Equipment in accordance with the Supplier's
specifications (as applicable) and pack the Equipment properly and in accordance
with the Supplier's recommendations (as applicable); and (2) the Equipment to be
transported in a manner consistent with the Supplier's recommendations and
practices (as applicable).  Upon return, the Equipment shall be: (i) in the same
condition as when delivered to Lessee under the related Schedule, ordinary wear
and tear excepted; (ii) mechanically and structurally sound, capable of
performing the functions for which the Equipment was originally designed, in
accordance with the Supplier's published and recommended specifications (as
applicable); (iii) redelivered with all component parts in good operating
condition (and all components must meet or exceed the Supplier's minimum
recommended specifications, unless otherwise agreed by Lessor in writing); and
(iv) cleaned and cosmetically acceptable, with all Lessee-installed markings
removed and all rust, corrosion or other contamination having been removed or
properly treated, and in such condition so that it may be immediately installed
and placed in service by a third party.  Upon delivery, the Equipment shall be
in compliance with all applicable Federal, state and local laws, and health and
safety guidelines.  Lessee shall be responsible for the cost of all repairs,
alterations, inspections, appraisals, storage charges, insurance costs,
demonstration costs and other related costs necessary to cause the Equipment to
be in full compliance with the terms of this Lease.  If requested by Lessor,
Lessee shall also deliver all related records and other data to Lessor,
including all records of maintenance, modifications, additions and major
repairs, computerized maintenance history, and any maintenance and repair
manuals (collectively, the "Records").  All manuals or other documents delivered
to Lessor that are subject to periodic revision will be fully up-to-date and
current to the latest revision standard of any particular manual or document.
 In the event any such Records are missing or incomplete, Lessor shall have the
right to cause the same to be reconstructed at Lessee's expense.  In addition to
Lessor's other rights and remedies hereunder, if the Equipment and the related
Records are not returned in a timely fashion, or if repairs are necessary to
place any item of Equipment in the condition required in this Section, Lessee
shall (i) continue to pay to Lessor per diem Rent at the last prevailing Lease
rate under the applicable Schedule with respect to such item of Equipment, for
the period of delay in redelivery, and/or for the period of time reasonably
necessary to accomplish such repairs, and (ii) pay to Lessor an amount equal to
the aggregate cost of any such repairs.  Lessor's acceptance of such Rent on
account of such delay and/or repair does not constitute an extension or renewal
of the term of the related Schedule or a waiver of Lessor's right to prompt
return of the Equipment in proper condition.  Such amount shall be payable upon
the earlier of Lessor's demand or the return of the Equipment in accordance with
this Lease.  

(c) Without limiting any other terms or conditions of this Lease, the provisions
of this Section are of the essence of each Schedule, and upon application to any
court of equity having jurisdiction, Lessor shall be entitled to a decree
against Lessee requiring Lessee's specific performance of its agreements and
continued in this Section.






14.

INDEMNITY.  Lessee shall indemnify, defend and keep harmless Lessor and any
Assignee (as defined in Section 17), and their respective officers, directors,
members, shareholders, agents and employees (each, an "Indemnitee"), from and
against any and all Claims (other than such as may directly and proximately
result from the actual, but not imputed, gross negligence or willful misconduct
of such Indemnitee), by paying, on a net after-tax basis, or otherwise
discharging same, when and as such Claims shall become due.  Lessee agrees that
the Indemnity provided for in this Section includes the agreement by Lessee to
indemnify each Indemnitee from the consequences of its own simple negligence,
whether that negligence is the sole or concurring cause of the Claims, and to
further indemnify each such Indemnitee with respect to Claims for which such
Indemnitee is strictly liable.  Lessor shall give Lessee prompt notice of any
Claim hereby indemnified against, and Lessee shall be entitled to control the
defense of and/or to settle any Claim, in each case, so long as (a) no Default
or Event of Default has occurred and is then continuing, (b) Lessee confirms, in
writing, its unconditional and irrevocable commitment to indemnify each
Indemnitee with respect to such Claim, (c) Lessee is financially capable of
satisfying its obligations under this Section, and (d) Lessor approves the
defense counsel selected by Lessee.  The term "Claims" shall mean all claims,
allegations, harms, judgments, settlements, suits, actions, debts, obligations,
damages (whether incidental, consequential or direct), demands (for
compensation, indemnification, reimbursement or otherwise), losses, penalties,
fines, liabilities (including strict liability), charges that Lessor has
incurred or for which it is responsible, in the nature of interest, Liens, and
costs (including attorneys' fees and disbursements and any other legal or
non-legal expenses of investigation or defense of any Claim, whether or not such
Claim is ultimately defeated or enforcing the rights, remedies or indemnities
provided for hereunder, or otherwise available at law or equity to Lessor), of
whatever kind or nature, contingent or otherwise, matured or unmatured,
foreseeable or unforeseeable, by or against any person, arising on account of
(1) any Lease Document, including the performance, breach (including any Default
or Event of Default) or enforcement of any of the terms thereof, or (2) the
Equipment, or any part or other contents thereof, any substance at any time
contained therein or emitted therefrom, including any hazardous substances, or
the premises at which the Equipment may be located from time to time, or (3) the
ordering, acquisition, delivery, installation or rejection of the Equipment, the
possession of any property to which it may be attached from time to time,
maintenance, use, condition, ownership or operation of any item of Equipment,
and by whomsoever owned, used, possessed or operated, during the term of any
Schedule with respect to that item of Equipment, the existence of latent and
other defects (whether or not discoverable by Lessor or Lessee) any claim in
tort for negligence or strict liability, and any claim for patent, trademark or
copyright infringement, or the loss, damage, destruction, theft, removal,
return, surrender, sale or other disposition of the Equipment, or any item
thereof, including, Claims involving or alleging environmental damage, or any
criminal or terrorist act, or for whatever other reason whatsoever.  If any
Claim Is made against Lessee or an Indemnitee, the party receiving notice of
such Claim shall promptly notify the other, but the failure of the party
receiving notice to so notify the other shall not relieve Lessee of any
obligation hereunder.



15.

DEFAULT.  A default shall be deemed to have occurred hereunder and under a
Schedule upon the occurrence of any of the following (each, an "Event of
Default"): (a) non-payment of Basic Rent within ten (10) days after it is due;
(b) non-payment of any Other Payment within ten (10) days after it is due; (c)
failure to maintain, use or operate the Equipment in compliance with applicable
law; (d) failure to obtain, maintain and comply with all of the insurance
coverages required under this Lease; (e) any transfer or encumbrance, or the
existence of any Lien, that is prohibited by this Lease; (f) a payment or other
default by Lessee under any loan, lease, guaranty or other financial obligation
to Lessor or its affiliates which default entitled the other party to such
obligation to exercise remedies; (g) a payment or other default by Lessee under
any material agreement with any vendor of Lessee or under any material loan,
lease, guaranty or other material financial obligation of Lessee to any third
party which default has been declared; (h) an inaccuracy in any representation
or breach of warranty by Lessee (including any false or misleading
representation or warranty) in any financial statement or Lease Document,
including any omission of any substantial contingent or unliquidated liability
or Claim against Lessee; (i) the commencement of any bankruptcy, insolvency,
receivership or similar proceeding by or against Lessee or any of its properties
or business (unless, if involuntary, the proceeding is dismissed within sixty
(60) days of the filing thereof) or the rejection of this Lease or any other
Lease Document in any such proceeding;  (j) the failure by Lessee generally to
pay its debts as they become due or its admission in writing of its inability to
pay the same; (k) Lessee shall (1) enter into any transaction of merger or
consolidation, unless Lessee shall be the surviving entity (such actions being
referred to as an "Event"), unless the surviving entity is organized and
existing under the laws of the United States or any state, and prior to such
Event: (A) such entity executes and delivers to Lessor (x) an agreement
satisfactory to Lessor, in its sole discretion, containing such entity’s
effective assumption, and its agreement to pay, perform, comply with and
otherwise be liable for, in a due and punctual manner, all of Lessee's
obligations having previously arisen, or then or thereafter arising, under any
and all of the Lease Documents, and (y) any and all other documents, agreements,
instruments, certificates, opinions and filings requested by Lessor; and (B)
Lessor is satisfied as to the creditworthiness of such person, and as to such
person's conformance to the other standard criteria then used by Lessor when
approving transactions similar to the transactions contemplated in this Lease;
(2) cease to do business as a going concern, liquidate, or dissolve; or (3)
sell, transfer, or otherwise dispose of all or substantially all of its assets
or property; (l) if Lessee is privately held and effective control of Lessee's
voting capital stock/membership interests/partnership interests, issued and
outstanding from time to time, is not retained by the present holders (unless
Lessee shall have provided thirty (30) days' prior written notice to Lessor of
the proposed disposition and Lessor shall have consented thereto in writing);
(m) if Lessee is a publicly held corporation and there is a material change in
the ownership of Lessee's capital stock, unless Lessor is satisfied as to the
creditworthiness of Lessee and as to Lessee's conformance to the other standard
criteria then used by Lessor for such purpose immediately thereafter; (n) there
occurs a default or anticipatory repudiation under any guaranty executed in
connection with this Lease; (o) failure to satisfy the requirements of any
financial covenants set forth herein, or in any Rider to this Lease or any
Schedule;  p) the occurrence of an event which Lessor reasonably determines has
or will have a Material Adverse Effect on Lessee; (q) breach by Lessee of any
other covenant, condition or agreement (other than those in items (a)-(p)) under
this Lease or any of the other Lease Documents that continues for thirty (30)
days after Lessor's written notice to Lessee (but such notice and cure period
will not be applicable unless such breach is curable by practical means within
such notice period); (r) breach by Lessee under any other agreement between
Lessor and Lessee; or (s) breach by any Affiliate of Lessee of any agreement
between such Affiliate and Lessor.  As used herein, “Affiliate” shall mean any
Person (i) that directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, the Lessee, or
(ii) which beneficially owns or holds ten percent (10%) or more of any class of
the voting stock of the Lessee; or (iii) ten percent (10%) or more of the voting
stock (or in the case of a Person which is not a corporation, five (5%) percent
or more of the equity interest) of which is beneficially owned or held by the
Lessee.  As used herein, “Person” shall mean an individual, partnership,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof.  As used herein, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
stock, by contract or otherwise.



16.

REMEDIES.  (a) if an Event of Default occurs with respect to any Schedule, the
Lessor thereunder may (in its sole discretion) exercise any one or more of the
following remedies with respect to such Schedule and any or all other Schedules
to which such Lessor is then a party: (1) proceed at law or in equity, to
enforce specifically Lessee's performance or to recover damages; (2) declare
each such Schedule in default, and cancel each such Schedule or otherwise
terminate Lessee's right to use the Equipment and Lessee's other rights, but not
its obligations, thereunder, and Lessee shall immediately assemble, make
available and, if Lessor requests, return the Equipment to Lessor in accordance
with the terms of this Lease; (3) enter any premises where any item of Equipment
is located and take immediate possession of and remove (or disable in place)
such item (and/or any unattached parts) by self-help, summary proceedings or
otherwise without liability; (4) use Lessee's premises for storage without
liability; (5) sell, re-lease or otherwise dispose of any or all of the
Equipment, whether or not in Lessor's possession, at public or private sale,
with or without notice to Lessee, and apply or retain the net proceeds of such
disposition, with Lessee remaining liable for any deficiency and with any excess
being retained by Lessor; (6) enforce any or all of the preceding remedies with
respect to any related Collateral, and apply any deposit or other cash
collateral, or any proceeds of any such Collateral, at any time to reduce any
amounts due to Lessor; (7) demand and recover from Lessee all Liquidated Damages
and all Other Payments whenever the same shall be due; and (8) exercise any and
all other remedies allowed by applicable law, including the UCC.  As used
herein, "Liquidated Damages" shall mean the liquidated damages (all of which,
Lessee hereby acknowledges, are damages to be paid in lieu of future Basic Rent
and are reasonable in light of the anticipated harm arising by reason of an
Event of Default, and are not a penalty) described in the first sentence of
parts (1) or (2) of Section 16(b), depending upon the recovery and disposition
of the Equipment leased under the applicable Schedule.

(b)  If an Event of Default occurs with respect to any Schedule, (1) if Lessor
recovers the Equipment and disposes of it by a lease or elects not to dispose of
the Equipment after recovery, upon demand, Lessee shall pay to Lessor an amount
equal to the sum of (A) any accrued and unpaid Rent as of the date Lessor
recovers possession of the Equipment, plus (B) the present value as of such date
of the total Basic Rent for the then remaining term of such Schedule, minus (C)
either, as applicable, (i) the present value, as  of the commencement date of
any substantially similar re-lease of the Equipment, of the re-lease rent
payable for that period, commencing on such date, which is comparable to the
then remaining term of such Schedule or (ii) the present value, as of that
certain date which may be determined by taking into account Lessor's having a
reasonable opportunity to remarket the Equipment, of the "market rent" for such
Equipment (as computed pursuant to Article 2A of the UCC) in the continental
United States on that date, computed for that period, commencing on such date,
which is comparable to the then remaining term of such Schedule; provided,
however, Lessee acknowledges that if Lessor is unable after reasonable effort to
dispose of the Equipment at a reasonable price and pursuant to other reasonable
terms, or the circumstances reasonably indicate that such an effort will be
unavailing, the "market rent" in such event will be deemed to be $0.00, but in
the event that Lessor does eventually re-lease or otherwise dispose of the
Equipment, it will apply the net proceeds of such disposition, to the extent
received in good and indefeasible funds, as a credit or reimbursement, as
applicable, in a manner consistent with the applicable provisions of Article 2A
of the UCC.  Any amounts discounted to present value, shall be discounted at the
rate of three percent (3%) per annum, compounded annually.

(2)  If Lessee fails to return the Equipment in the manner and condition
required by this Lease, or Lessor recovers and sells the Equipment, upon demand,
Lessee shall pay to Lessor all other Rent due with respect to the related
Schedule as of such determination date, and all Enforcement Costs (defined in
Section 16(c)), less a credit for any disposition proceeds, if applicable
pursuant to the application provisions in the next sentence.  If Lessor demands
the Liquidated Damages under this part (2), and recovers and sells the
Equipment, any proceeds received in good and indefeasible funds shall be applied
by Lessor, with respect to the related Schedule: first, to pay all Enforcement
Costs, to the extent not previously paid; second, to pay to Lessor an amount
equal to any unpaid Rent due and payable, together with the liquidated damage
amounts specified in this part (2), to the extent not previously paid; third, to
pay to Lessor any interest accruing on the amounts covered by the preceding
clauses, at the Late Charge Rate, from and after the date the same becomes due,
through the date of payment; and fourth, (A) if the Lessor under such Schedule
is also the Lessor under any other Schedules (whether by retaining the same, or
as Assignee), to satisfy any remaining obligations under any or all such other
Schedules, or (B) if such Lessor is not the Lessor under any other Schedule, or
if Lessee's obligations to such Lessor under such other Schedules have been
fully and indefeasibly satisfied, to reimburse Lessee for such amounts to the
extent paid by Lessee as liquidated damages pursuant to this part (2).

(c) A cancellation of any Schedule shall occur only upon written notice by
Lessor to Lessee.  Unless already specifically provided for in Section 16(b), if
an Event of Default occurs with respect to any Schedule, Lessee shall also be
liable for all of the following ("Enforcement Costs"): (1) all unpaid Rent due
before, during or after exercise of any of the foregoing remedies, and (2) all
reasonable legal fees (including consultation, drafting notices or other
documents, expert witness fees, sending notices or instituting, prosecuting or
defending litigation or arbitration) and other enforcement costs and expenses
incurred by reason of any Default or Event of Default or the exercise of
Lessor's rights or remedies, including all expenses incurred in connection with
the return or other recovery of any Equipment in accordance with the terms of
this Lease or in placing such Equipment in the condition required hereby, or the
sale, re-lease or other disposition (including but not limited to costs of
transportation, possession, storage, insurance, taxes, lien removal, repair,
refurbishing, advertising and brokers' fees), and all other pre-judgment and
post-judgment enforcement related actions taken by Lessor or any actions taken
by Lessor in any bankruptcy case involving Lessee, the Equipment, or any other
person.  Late Charges shall accrue with respect to any amounts payable under
this Section for as long as such amounts remain outstanding, and shall be paid
by Lessee upon demand.  No right or remedy is exclusive and each may be used
successively and cumulatively.  Any failure to exercise the rights granted
hereunder upon any Default or Event of Default shall not constitute a waiver of
any such right.  The execution of a Schedule shall not constitute a waiver by
Lessor of any pre-existing Default or Event of Default.  With respect to any
disposition of any Equipment or Collateral pursuant to this Section, (i) Lessor
shall have no obligation, subject to the requirements of commercial
reasonableness, to clean-up or otherwise prepare the same for disposition, (ii)
Lessor may comply with any applicable law in connection with any such
disposition, and any actions taken in connection therewith shall not be deemed
to have adversely affected the commercial reasonableness of any disposition
thereof, (iii) Lessor may disclaim any title or other warranties in connection
with any such disposition, and (iv) Lessee shall remain responsible for any
deficiency remaining after Lessor's exercise of its remedies and application of
any funds or credits against Lessee's obligations under any Schedule, and Lessor
shall retain any excess after such application.




17.

ASSIGNMENT.  (a) LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR ENCUMBER ANY OF
ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR ITS LEASEHOLD
INTEREST OR ANY COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT THE
EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION
OF, ANYONE BUT LESSEE.  Without limiting the foregoing, (1) Lessee may not
attempt to dispose of any of the Equipment, and (2) Lessee shall (A) maintain
the Equipment free from all Liens, other than Permitted Liens, (B) notify Lessor
immediately upon receipt of notice of any Lien affecting the Equipment, and (C)
defend Lessor's title to the Equipment.  A "Permitted Lien" shall mean any Lien
for Impositions, Liens of mechanics, materialmen, or suppliers and similar Liens
arising by operation of law, provided that any such Lien is incurred by Lessee
in the ordinary course of business, for sums that are not yet delinquent or are
being contested in good faith and with due diligence, by negotiations or by
appropriate proceedings which suspend the collection thereof and, in Lessor's
sole discretion, (i) do not involve any substantial danger of the sale,
forfeiture or loss of the Equipment or any interest therein, and (ii) for the
payment of which adequate assurances or security have been provided to Lessor.
 No disposition referred to in this Section shall relieve Lessee of its
obligations, and Lessee shall remain primarily liable under each Schedule and
all of the other Lease Documents.  (b) Lessor may at any time with or without
notice to Lessee grant a security interest in, sell, assign, delegate or
otherwise transfer (an "Assignment") all or any part of its interest in the
Equipment, this Lease or any Schedule and any related Lease Documents or any
Rent thereunder or the right to enter into any Schedule, and Lessee shall
perform all of its obligations thereunder, to the extent so transferred, for the
benefit of the beneficiary of such Assignment (such beneficiary, including any
successors and assigns, an "Assignee").  Lessee agrees not to assert against any
Assignee any Abatement (without limiting the provisions of Section 2) or Claim
that Lessee may have against Lessor, and Assignee shall not be bound by, or
otherwise required to perform any of Lessor's obligations, unless expressly
assumed by such Assignee.  Lessor shall be relieved of any such assumed
obligations.  If so directed in writing, Lessee shall pay all Rent and all other
sums that become due under the assigned Schedule and other Lease Documents
directly to the Assignee or any other party designated in writing by Lessor or
such Assignee.  Lessee acknowledges that Lessor's right to enter into an
Assignment is essential to Lessor and, accordingly, waives any restrictions
under applicable law with respect to an Assignment and any related remedies.
 Upon the request of Lessor or any Assignee, Lessee also agrees (i) to promptly
execute and deliver to Lessor or to such Assignee an acknowledgment of the
Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (ii) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment.  Upon
such Assignment and except as may otherwise be provided herein, all references
in this Lease to "Lessor" shall include such Assignee.  (c) Subject always to
the foregoing, this Lease and each Schedule shall inure to the benefit of, and
are binding upon, Lessee's and Lessor's respective successors and assigns.




18.

MISCELLANEOUS.  (a) This Lease, each Schedule and any Riders hereto or thereto
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and shall not be amended or modified in any manner
except by a document in writing executed by both parties.  (b) Any provision of
this Lease that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  (c) The
representations, warranties and agreements of Lessee herein shall be deemed to
be continuing and to survive the execution and delivery of this Lease, each
Schedule and any other Lease Documents.  With respect to each Schedule, the
obligations of Lessee under Sections 8, 9, 10, 12, 13 and 14 hereof, together
with any of Lessee's obligations under the other provisions of this Lease (as
incorporated therein) which have accrued but not been fully satisfied, performed
or complied with prior to the expiration or earlier cancellation or termination
of such Schedule, shall survive the expiration or earlier cancellation or
termination thereof.  (d) All of Lessee's obligations hereunder and under any
Schedule shall be performed at Lessee's sole expense.  Lessee shall reimburse
Lessor promptly upon demand for all expenses incurred by Lessor in connection
with (1) any action taken by Lessor at Lessee’s request, or in connection with
any right granted to Lessor or Lessee hereunder, and (2) any Enforcement Costs
not recovered pursuant to Section 16. If Lessee fails to perform any of its
obligations with respect to a Schedule, Lessor shall have the right, but shall
not be obligated, to effect such performance, and Lessee shall reimburse Lessor,
upon demand, for all expenses incurred by Lessor in connection with such
performance.  Lessor's effecting such compliance shall not be a waiver of
Lessee's default.  All amounts payable under this Section, if not paid when due,
shall be paid to Lessor together with interest thereon at the Late Charge Rate.
 (e) Lessee irrevocably appoints Lessor as Lessee's attorney-in-fact (which
power shall be deemed coupled with an interest) to execute, endorse and deliver
any documents and checks or drafts relating to or received in payment for any
loss or damage under the policies of insurance required by this Lease, but only
to the extent that the same relates to the Equipment.  (f) LESSOR AND LESSEE
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH LESSEE AND/OR
LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS LEASE.
 (g) All notices (excluding billings and communications in the ordinary course
of business) hereunder shall be in writing, personally delivered, delivered by
overnight courier service, sent by facsimile transmission (with confirmation of
receipt), or sent by certified mail, return receipt requested, addressed to the
other party at its respective address stated below the signature of such party
or at such other address as such party shall from time to time designate in
writing to the other party; and shall be effective from the date of receipt.
 (h) This Lease shall not be effective unless and until accepted by execution by
an officer of Lessor at the address, in the State of Arizona (the "State"), as
set forth below the signature of Lessor.  THIS LEASE AND ALL OF THE OTHER LEASE
DOCUMENTS, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER, SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF THE STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.  The parties agree
that any action or proceeding against the Lessee arising out of or relating to
this Lease may be commenced in any state or Federal court in the State and that
any action or proceeding against the Lessor arising out of or relating to this
Lease must be commenced in any state or Federal court in the State, and agree
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it at the mailing address below Lessee's
signature, or as it may provide in writing from time to time, or as otherwise
provided under the laws of the State.  (i) This Lease and all of the other Lease
Documents may be executed in counterparts.  The transfer or possession of the
"Original" of this Lease shall be irrelevant to the full or collateral
assignment of, or grant of security interest in, any Schedule; provided,
however, no security interest in any Schedule may be created through the
transfer, possession or control, as applicable, of any counterpart of such
Schedule other than the original thereof, which shall be identified as the
document or record (as applicable) marked "Original" and all other counterparts
shall be marked "Duplicate".  (j) If Lessor is required by the terms hereof to
pay to or for the benefit of Lessee any amount received as a refund of an
Imposition or as insurance proceeds, Lessor shall not be required to pay such
amount, if any Default has occurred and not been cured or any Event of Default
shall have occurred and not been waived by Lessor.  In addition, if Lessor is
required by the terms hereof to cooperate with Lessee in connection with certain
matters, such cooperation shall not be required if a Default or Event of Default
has then occurred and is continuing.  (k) To the extent Lessor is required to
give its consent or approval with respect to any matter, the reasonableness of
Lessor's withholding of such consent shall be determined based on the then
existing circumstances; provided, that Lessor's withholding of its consent shall
be deemed reasonable for all purposes if (i) the taking of the action that is
the subject of such request, might result (in Lessor's discretion), in (A) an
impairment of Lessor's rights, title or interests hereunder or under any
Schedule or other Lease Document, or to the Equipment, or (B) expose Lessor to
any Claims or Impositions, or (ii) Lessee fails to provide promptly to Lessor
any filings, certificates, opinions or indemnities required by Lessor as a
condition to such consent.



19.

DEFINITIONS AND RULES OF CONSTRUCTION.  (a) The following terms when used in
this Lease or in any of the Schedules have the following meanings: (1)
"affiliate": with respect to any given person, shall mean (i) each person that
directly or indirectly owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, five (5) percent or more of the voting stock,
membership interest or similar equity interest having ordinary voting power in
the election of directors or managers of such person, (ii) each person that
controls, is controlled by, or is under common control with, such person, or
(iii) each of such person's officers, directors, members, joint venturers and
partners.  For the purposes of this definition, "control" of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; (2) "applicable law" or "law": any law,
rule, regulation, ordinance, order, code, common law, interpretation, judgment,
directive, decree, treaty, injunction, writ, determination, award, permit or
similar norm or decision of any governmental authority; (3) "AS IS, WHERE IS":
AS IS, WHERE IS, without warranty, express or implied, with respect to any
matter whatsoever; (4) "business day": any day, other than a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor's notice address; (5) "governmental authority": any federal, state,
county, municipal, regional or other governmental authority, agency, board,
body, instrumentality or court, in each case, whether domestic or foreign; (6)
"person": any individual, corporation, limited liability entity, partnership,
joint venture, or other legal entity or a governmental authority, whether
employed, hired, affiliated, owned, contracted with, or otherwise related or
unrelated to Lessee or Lessor; and (7) "UCC" or "Uniform Commercial Code": the
Uniform Commercial Code as in effect in the State or in any other applicable
jurisdiction; and any reference to an article (including Article 2A) or section
thereof shall mean the corresponding article or section (however termed) of any
such applicable version of the Uniform Commercial Code.  (b) The following terms
when used herein or in any of the Schedules shall be construed as follows: (1)
"herein," "hereof," "hereunder," etc.: in, of, under, etc. this Lease or such
other Lease Document in which such term appears (and not merely in, of, under,
etc. the section or provision where the reference occurs); (2) "including":
means including without limitation unless such term is followed by the words
"and limited to", or similar words; and (3) "or": at least one, but not
necessarily only one, of the alternatives enumerated.  Any defined term used in
the singular preceded by "any" indicates any number of the members of the
relevant class.  Any Lease Document or other agreement or instrument referred to
herein means such agreement or instrument as supplemented and amended from time
to time.  Any reference to Lessor or Lessee shall include their permitted
successors and assigns.  Any reference to an applicable law shall also mean such
law as amended, superseded or replaced from time to time.




IN WITNESS WHEREOF, the parties hereto have caused this Master Lease Agreement
to be duly executed, under seal, as of the day and year first above set forth.







AGILITY LEASE FUND-III, LLC

Lessor




By: Agility Ventures, LLC, Its Manager










By:

_/s/ Hal Hayden_____________________

Name:

Hal Hayden

Title:

Manager




101 E. Gurley St., Suite 202

Prescott, Arizona 86301




Phone (928) 541-0771







IceWEB, Inc.

Lessee










By:

__/s/ Rob Howe_________________________

Name:

 _Rob Howe____________________________

Title:

 _Chief Executive Officer__________________




Address: 22900 Shaw Road, Suite 111

               Sterling, VA 20166




Phone: 571-287-2380




Federal EIN: 13-2640971

 

 








Master Lease Agreement – IceWEB, Inc. 33-130

Initials:

             1


